DETAILED ACTION
This Office action is in response to the application filed on 04/05/2021. 
Claims 1-20 are pending.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In addition to the reasons cited in parent application 16/586382 (US Pat. No. 10,999,403), Khafizova (US Patent No. 9,235,645) describes a system for selecting a processing device 208, from a set of processing devices (see Fig. 3), for scheduling a requested job (see abstract and Fig. 3), based on, inter alia, the selected processing device having the lowest processing load, wherein the load is an amount of time it would take for the respective processing device to complete execution of processing jobs that are scheduled for the respective processing device (see col. 11, lines 52-64, read as an aggregate latency). 
However, Khafizova does not teach or render obvious, prior to the earliest effective filing date of the Applicant’s claimed invention, in the specific combination and manner recited by Applicant’s claims, “calculating aggregate latencies of a plurality of computing units based on startup latencies for jobs executing on the plurality of computing units”, which Applicant’s specification defines as ‘a measure of time from when initialization of the job begins until when the job is available for execution’ (see ¶0028-29 of Applicant’s specification).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN HIGA whose telephone number is (571)272-5823.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN Y HIGA/Primary Examiner, Art Unit 2441